DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
- Claims 1-6 are pending.
- Claims 1-6 are allowed.
-Terminal Disclaimer filed on January 12, 2022 has been approved.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “ configuring a plurality of resource region candidates based on a division number which is a number of Control Channel Elements (CCEs) per resource block pair, each resource region candidate including at least one CCE, wherein the division number is larger for a subframe having a normal cyclic prefix length than for a subframe having an extended cyclic prefix length (Claim 1). “The closest prior art found is as follows:
Shen et al. (Pub. No. US 2009/0207797 A1)- The resources assigned to persistent ACK/NAK, SRI, and CQI/PMI/RI are explicitly signaled to UE by higher layer signaling, such as the radio resource control (RRC) protocol. On the other hand, the resources for dynamic ACK/NAK are implicitly derived from the control channel element (CCE) index on the UE's downlink control channel (a.k.a. PDCCH in 3GPP LTE). It is possible to allocate the first few logical PUCCH RBs for dynamic ACK/NAK. However, to allow flexible system configuration, in this section, an embodiment is described to introduce an offset on the logical PUCCH RBs for dynamic ACK/NAK resources.
Ahn et al. (Pub. No. US 2011/0007673 A1)-number of OFDM symbols included in the subframe may change according to a length of a cyclic prefix (CP) or according to a system. For example, a 
Pajukoski et al. (Pub. No. US 2009/0303978 A1)- the possible values for the number of CCEs to construct the PDCCH equals to 1, 2, 4 and 8. In the case when more than 1 CCE is used and assuming that each CCE maps to a dedicated ACK/NACK resource, one or more ACK/NACK resources remain un-used. According to this embodiment the open loop transmit diversity is specified as follows. The first transmit antenna utilizes the ACK/NACK channel corresponding to the lowest CCE. Denote for simplicity this ACK/NACK channel as k. The second transmit antenna then utilizes the (k+1).sup.th ACK/NACK channel. If there is a third transmit antenna it will send the ACK/NACK on the (k+2).sup.th ACK/NACK channel, and so forth for how ever many transmit antennas the UE is putting into use. Note that inherently, this embodiment is limited to the case where more than one CCE is being used as open loop transmission diversity requires in this example more than one CCE from which to map the ACK/NACK resources.
None of these references, taken alone or in any reasonable combination, teach the claims as recited," configuring a plurality of resource region candidates based on a division number which is a number of Control Channel Elements (CCEs) per resource block pair, each resource region candidate including at least one CCE, wherein the division number is larger for a subframe having a normal cyclic prefix length than for a subframe having an extended cyclic prefix length “(claim 1) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472